Per Curiam,
During the continuance of the trust for the benefit of the widow and brother of the testator the sale of his real estate was within the discretion of his executors, but his unqualified direction was that upon the death of the survivor of them, they should sell it for the purpose of distribution. That this converted it into money is beyond question, and it was so properly distributed by the court below: Laird’s App., 85 Pa. 339; Dull’s Est., 222 Pa. 208.
Appeal dismissed and decree affirmed at appellant’s costs.